Exhibit 10.3

SECOND AGREEMENT AND RELEASE

This Second Agreement and Release (“Second Agreement”), provided to employee on
July 28, 2014, is entered into between Baxter International Inc., and its
current and future subsidiaries and affiliates (“the Company”) and Jean-Luc
Butel (“Employee”) arising out of Employee’s employment with, and separation
from, Baxter International Inc. It is effective as of the date Employee signs
this Second Agreement, subject to the expiration of any applicable revocation
period.

1. Separation Date: Through negotiation and agreement, as evidenced in the
signed First Agreement and Release (the “First Agreement”) by and between
Employee and the Company, Employee’s Separation Date will occur on or before
July 1, 2015. The terms of the First Agreement are specifically incorporated
herein by reference and should Employee have elected not to sign the First
Agreement, this Second Agreement shall have been specifically rescinded and null
and void.

2. Payment for Work Performed: Employee has been paid up through and including
the Separation Date for all work performed on regularly scheduled pay dates at
his current base salary less all appropriate withholdings. Employee agrees that
he is entitled to no other payments whatsoever arising out of his employment
with, or termination from, the Company unless otherwise expressly set forth in
this Second Agreement or in the First Agreement.

3. Company’s Promises: In exchange for Employee’s promises set forth herein, the
Company agrees:

a. to provide Employee with a lump sum payment of $2,382,000 less all
appropriate withholdings. This payment shall be reported to appropriate
governmental agencies as taxable income to the extent required by law. The
payment shall be made within thirty (30) days following Employee’s return of
this signed Second Agreement, and provided that Employee does not revoke
acceptance of this Second Agreement within the seven (7) day revocation period
described below; and

b. that if Employee has actively worked through July 1, 2015 (at least generally
forty hours per week, if requested), Employee shall remain eligible to receive a
pro-rata share of Employee’s 2015 Management Incentive Compensation Plan (“MICP
Plan”) bonus less all appropriate withholdings, including any unpaid premium
deductions held in arrears. This bonus shall be calculated based on the number
of full months Employee has participated in the Plan and partial months shall
not be counted. Payout, including the date thereof, shall be subject to the
Company’s financial performance, Employee’s individual performance, and other
terms and conditions of the MICP Plan.

4. Value of Consideration Provided: Employee acknowledges that the payments and
benefits set forth in Paragraph 3 are of value and exceed any amount to which he
is otherwise entitled.



--------------------------------------------------------------------------------

5. Employee’s Promises: In exchange for the payments and benefits provided in
Paragraph 3, Employee (including Employee’s heirs, assigns, executors,
administrators and anyone claiming for or on Employee’s behalf) promises and
agrees:

a. to release and waive Employee’s right to assert, raise, file, or participate
as a class member in any claims against the Company or other Released Parties
which have arisen up to and including the date of this Second Agreement.
(“Released Parties” means the Company and its parents, subsidiaries, affiliates,
and assigns, plus all of its and their executives, officers, directors,
attorneys, employees, agents, and employee benefit plans, plus related
companies.) This waiver and release includes but is not limited to: (i) any and
all claims alleging unlawful discrimination, harassment, or retaliation based on
race, sex, color, religion, national origin, sexual orientation, age, veteran or
military status, disability or any other protected category under federal, state
or local laws, including but not limited to any claims under the Age
Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act; (ii) any and all other tort or contract claims whether seeking
compensatory, punitive, legal or equitable damages, attorneys’ fees and/or costs
of any kind, including, but not limited to, claims for wrongful or retaliatory
discharge, breach of contract or public policy, defamation, libel, slander,
invasion or breach of privacy, intentional and/or negligent infliction of
emotional distress, “whistleblower” retaliation claims, or personal injury; and
(iii) any other claim whatsoever up through and including the date Employee
signs this Second Agreement and whether currently known or unknown unless a
waiver and release of such claim is expressly prohibited by law (collectively
the “Waived and Released Claims”). This means Employee is voluntarily giving up
the right to assert, raise, or file any of the Waived and Released Claims
against the Company and that the Company shall have an affirmative defense to
any such claim, if asserted, raised or filed;

b. to not accept any money as a result of his filing of any charge against the
Company with any federal, state, or administrative agency and to not accept any
money as a result of any third party filing of any such charge against the
Company;

c. to “covenant not to sue” the Company (or any other Released Party) for, or
based on, any Waived and Released Claim set forth in section “a” of this
Paragraph. The covenant not to sue is different from and in addition to the
waiver and release set forth in section “a” of this Paragraph. The covenant
means Employee is promising not to file a lawsuit in any forum (by way of
example, in court or arbitration) concerning any of the Waived and Released
Claims. However, this covenant not to sue does not apply to a lawsuit to enforce
the terms of this Second Agreement or the Employee’s rights to indemnification
as described in section “b” of Paragraph 6 below. This covenant not to sue also
does not apply to a lawsuit to challenge the validity of this Second Agreement
under the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act. If Employee sues in violation of this covenant not to
sue, Employee will be liable to the Released Party for its reasonable attorneys’
fees and other litigation costs incurred in defending against such a suit.
Alternatively, if Employee sues in violation of this covenant not to sue, the
Released Party can require Employee to return all but $500 of the money and
other benefits paid to Employee pursuant to this Second Agreement. In that
event, the Company shall be excused from making any payments or continuing any
benefits otherwise owed to Employee under this Second Agreement; The $500 shall
serve as consideration for enforcement of all provisions of this Second
Agreement, which shall remain in effect and enforceable to the extent permitted
by law.



--------------------------------------------------------------------------------

d. to return on or before Employee’s Separation Date all Company property (by
way of example this includes, but is not limited to, key cards, badges,
computers, handheld computer devices, cell phones, credit cards, files,
documents, disks, building/parking passes); and

e. to continue to abide by all obligations set forth in the First Agreement
executed between the Company and Employee, including but not limited to each
obligation set forth in Paragraph 7 of that First Agreement, a copy of which is
incorporated herein by reference.

6. Additional Limitations on Employee’s Promises:

a. This Second Agreement does not in any way: (i) limit or proscribe Employee’s
non-waivable right to file a charge with the EEOC or to cross file such a charge
with a state agency (or to file a charge with another administrative agency, if,
and only if, such proscription is expressly prohibited by law); (ii) require
Employee to dismiss any pending charge(s) with the EEOC or cross-filed state
agency charge(s) (or to dismiss a charge filed with another agency, if, and only
if, such required dismissal is expressly prohibited by law); (iii) limit or
proscribe Employee’s non-waivable right to participate as a witness or cooperate
in any investigation by the EEOC (or to participate or cooperate with another
federal or state agency, if, and only if, such proscription is expressly
prohibited by law); (iv) apply to any claim arising out of conduct occurring
after the date this Second Agreement is signed; and (v) limit or proscribe
Employee’s right to file a claim to enforce the terms of this Second Agreement.

b. Nothing in this Second Agreement will be deemed a diminution of the Company’s
indemnification obligation to Employee nor a waiver by Employee of any right to
indemnification from the Company or his ability to enforce such right.

7. Employee Representations Concerning Company Conduct: Unless expressly stated
herein, Employee is not aware of any actions by the Company or any of the
Released Parties up through and including the Separation Date that evidence:
(i) any inappropriate, discriminatory, harassing, unlawful, unethical, or
retaliatory conduct of any kind whatsoever (“Inappropriate Conduct”) against
Employee or any other third person or entity, (ii) any failure of the Company to
reasonably investigate or respond to any complaint that Employee has made about
Inappropriate Conduct, or (iii) any failure by the Company to comply with any
applicable laws, statutes, rules, or regulations whether under federal, state,
or local law.

8. Miscellaneous Terms:

a. This Second Agreement:

(i) may be executed in multiple counterparts, each part constituting an
original. A facsimile shall constitute an original copy;

(ii) shall not be construed as an admission of wrongdoing on the part of the
Company, Employee, or the Released Parties; and

(iii) if found to be unenforceable, in whole or in part, shall be modified so as
to give full effect to the parties’ intentions or, if not possible, the
unenforceable



--------------------------------------------------------------------------------

provision excised from the Second Agreement with each and every remaining
portion of the Second Agreement remaining in full force and effect; and

(iv) shall supersede any prior oral or written communications concerning the
subject matter or terms of this Second Agreement.

b. This Second Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, or otherwise) to all or a substantial portion
of its business and/or assets, expressly to assume and agree to perform this
Second Agreement in the same manner and to the same extent that the Company
would be required to perform this Second Agreement if no such succession had
taken place.

9. Employee’s Acknowledgement and Agreement: Employee understands, acknowledges
and agrees that he has:

a. carefully read and fully understands the Second Agreement and is signing this
Second Agreement knowingly and voluntarily and without duress or coercion;

b. been advised here, in writing, to consult with an attorney, at his own
expense, prior to executing this Second Agreement;

c. been given a full twenty-one days within which to consider the Second
Agreement before signing it; and

d. seven (7) days following execution to revoke his acceptance of this Second
Agreement by delivering a written notice of revocation to Jeanne K. Mason,
“Corporate Vice President, Human Resources, Baxter Healthcare Corporation, One
Baxter Parkway, Deerfield, Illinois 60015.” Employee understands that if he does
not sign this Second Agreement and/or revokes acceptance of this Second
Agreement within this revocation period, he is not entitled to the payment and
benefits set forth herein.

THIS SECOND AGREEMENT MUST BE SIGNED BY EMPLOYEE AND RETURNED TO JEANNE K. MASON
BY JULY 3, 2015, OR WITHIN THREE DAYS OF EMPLOYEE’S SEPARATION DATE, WHICHEVER
IS EARLIER, TO BE ENFORCEABLE. IF NOT RECEIVED BY THIS DATE, EMPLOYEE WILL BE
DEEMED TO HAVE REJECTED THIS SECOND AGREEMENT.

EMPLOYEE MAY NOT SIGN THIS SECOND AGREEMENT PRIOR TO EMPLOYEE’S SEPARATION DATE.



--------------------------------------------------------------------------------

 

 

Employee  

 

Employee’s Date of Execution  

 

Authorized Company Representative  

 

Company’s Date of Execution